


Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

 

by and between

 

 

SECURITY WITH ADVANCED TECHNOLOGY, INC.,

 

PCP ACQUISITION, INC.,

 

PERFECT CIRCLE PROJECTILES, LLC

 

and

 

GARY E. GIBSON

 

Dated as of July 10, 2007

 

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

1

 

1.1

Definitions

1

ARTICLE II

PURCHASE AND SALE

6

 

2.1

Purchase and Sale of the Assets

6

 

2.2

Excluded Assets and Liabilities

6

 

2.3

Inventory Purchase Obligation

6

ARTICLE III

PURCHASE PRICE

6

 

3.1

Purchase Price

6

 

3.2

Valuation of the Issued Shares

7

 

3.3

Closing

7

 

3.4

Allocation of Purchase Price

7

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER AND SWAT

7

 

4.1

Organization, Qualification and Authority

7

 

4.2

No Violations

8

 

4.3

Capitalization

8

 

4.4

Litigation

8

 

4.5

Broker’s or Finder’s Fee

8

 

4.6

Buyer SEC Reports

8

 

4.7

Tax Returns; Taxes

8

 

4.8

No Omissions or Misstatements

9

 

4.9

Financial Statements

9

 

4.10

Interim Changes

9

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

10

 

5.1

Organization, Qualification and Authority

10

 

5.2

Capitalization

11

 

5.3

No Violations

11

 

5.4

Financial Statements

11

 

5.5

Interim Changes

11

 

5.6

Licenses and Permits

12

 

5.7

Real Property

13

 

5.8

Assets

13

 

5.9

Contracts

13

 

5.10

Environmental and Safety Matters

14

 

 

-i-

 

 

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

(continued)

Page

 

 

5.11

Litigation

15

 

5.12

Employees

15

 

5.13

Labor Relations

15

 

5.14

Reserved

16

 

5.15

Broker’s or Finder’s Fee

16

 

5.16

Proprietary Rights

16

 

5.17

Reserved.

20

 

5.18

Reserved

20

 

5.19

WARN Act

20

 

5.20

Tax Returns; Taxes

20

 

5.21

Affiliate Interests

20

 

5.22

No Omissions or Misstatements

21

ARTICLE VI

COVENANTS OF PARTIES

21

 

6.1

Conduct of Defined Business

21

 

6.2

Access to Information; Buyer’s Investigation

22

 

6.3

Access to Information; Seller’s Investigation

22

 

6.4

Uniform Commercial Code

23

 

6.5

Enforcement, Defense and Maintenance of Proprietary Rights

23

 

6.6

Confidentiality; Public Announcements

23

 

6.7

Efforts to Consummate Transaction

23

 

6.8

No Solicitation

23

 

6.9

Product Liability Insurance

24

 

6.10

Manufacturing Agreement between Seller and PTI

24

 

6.11

Delivery of Financial Statements

24

ARTICLE VII

CLOSING CONDITIONS

25

 

7.1

Obligation of Seller to Close

25

 

7.2

Obligation of Buyer to Close

25

ARTICLE VIII

INDEMNIFICATION

26

 

8.1

Indemnification

26

 

8.2

Limitations of Indemnity

27

 

8.3

Indemnification Procedures - Third Party Claims

27

 

 

-ii-

 

 

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

(continued)

Page

 

 

8.4

Indemnification Procedures - Other Claims, Indemnification Generally

29

 

8.5

Exclusive Remedy

29

ARTICLE IX

MISCELLANEOUS

29

 

9.1

Termination

29

 

9.2

Entire Agreement

30

 

9.3

Notices

30

 

9.4

Waivers and Amendments

31

 

9.5

Counterparts

31

 

9.6

Choice of Law

31

 

9.7

WAIVER OF JURY TRIAL

31

 

9.8

Assignment

31

 

9.9

Negotiated Agreement

31

 

9.10

Further Assurances

32

 

9.11

Expenses

32

 

 

 

-iii-

 

 

 

--------------------------------------------------------------------------------




EXHIBITS

 

Exhibit A

Assignment and Assumption Agreement

Exhibit B

Bill of Sale

Exhibit C

Consulting Agreement

Exhibit D

Facilities Agreement

Exhibit E

License Agreement

Exhibit F

Opinion of Buyer’s Counsel

Exhibit G

Opinion of Seller’s Counsel

Exhibit H

Registration Rights Agreement

Exhibit I

Royalty Agreement

Exhibit J

Seller Key Management Non-Compete Agreements

Exhibit K

Supply Agreement

 

SCHEDULES

 

Schedule A

Buyer Disclosure Schedules

Schedule B

Seller Disclosure Schedules

Schedule C

Seller Financial Statements

Schedule D

Assets

Schedule E

Purchase Price Allocation

 

 

 

 

-vi-

 

 

 

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT (“Agreement”) dated as of July 10, 2007, by and between
Perfect Circle Projectiles, LLC, an Illinois limited liability company
(“Seller”), Gary E. Gibson (“Executive”), PCP Acquisition, Inc., a Colorado
corporation (“Buyer”), and Security With Advanced Technology, Inc., a Colorado
corporation (“SWAT”).

 

R E C I T A L S:

 

WHEREAS, Seller conducts as part of its overall business (the “Seller’s
Business”) the manufacture and sale of spherical-shaped projectiles for Tactical
Uses and Animal Deterrent Uses (as such terms are defined on Schedule D) (the
“Defined Business”);

 

WHEREAS, SWAT and Buyer are in the business of developing, marketing and selling
various products and services developed for the security and surveillance
industry (the “Buyer’s Business”) and Buyer wishes to acquire the Defined
Business; and

 

WHEREAS, Seller desires to sell and transfer to Buyer, and Buyer wishes to
purchase and assume from Seller, the Assets (as such term is defined below),
subject to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

 

Article I DEFINITIONS

1.1           Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

“Affiliate” of any specified Person means (i) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and (ii) any 5% stockholder or member of such
Person. For purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” means this Agreement and includes all of the Disclosure Schedules,
Exhibits and Schedules annexed hereto.

“Animal Deterrent Use” has the meaning set forth in Schedule D.

“Assets” has the meaning set forth in Section 2.1.

 

--------------------------------------------------------------------------------




“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement between Buyer and Seller in the form of Exhibit A hereto.

“Bill of Sale” means a Bill of Sale from Seller in the form of Exhibit B hereto.

“Buyer Disclosure Schedules” means the Disclosure Schedules of Buyer and SWAT
attached hereto as Schedule A.

“Buyer’s Business” has the meaning set forth in the recitals to this Agreement.

“Closing” means the closing of the purchase and sale of the Assets as
contemplated by this Agreement.

“Closing Date” has the meaning set forth in Section 3.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competing Transaction” means any sale, business combination or recapitalization
involving the Defined Business or the Assets, or any acquisition or purchase of
all or any portion of the assets of, or any material equity interest in, Seller,
the Defined Business or the Assets or any other similar transaction with respect
to the Defined Business or the Assets involving any Person or entity other than
the Buyer or its Affiliates.

“Consulting Agreement” means a Consulting Agreement between Buyer and the
Executive in the form attached hereto as Exhibit C.

“Contract” means any contract, lease, license, purchase order, sales order or
other agreement or binding commitment, whether or not in written form.

“Disclosure Schedules” or “Schedules” means either the Buyer Disclosure
Schedules, the Seller Disclosure Schedules, or both, as applicable.

“Defined Business” has the meaning set forth in the recitals to this Agreement.

“Employee Plans” means all employee benefit plans (as defined in Section 3(3) of
ERISA) to which Seller is a party or is bound, with respect to which payments or
contributions are required to be made by Seller, or in respect of which Seller
may otherwise have any liability.

“Encumbrance” means any lien, charge, security interest, mortgage, deed of
trust, pledge or other encumbrance of any nature whatsoever, excluding Seller’s
lien or security interest in the Assets as provided for in the Royalty
Agreement.

“Environmental Laws” means all federal, state and municipal statutes,
regulations, common law and similar provisions having force or effect of law,
all orders, permits, licenses and approvals with respect to environmental,
public health and safety, occupational health and safety, product liability and
transportation including without limitation all such standards of conduct or
bases of obligations relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, control or cleanup of any contaminant,
waste, hazardous materials, substances, chemical

 

 

--------------------------------------------------------------------------------




substances or mixtures, pesticides, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise or radiation.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets and Liabilities” has the meaning set forth in Section 2.2.

“Facilities Agreement” means a Facilities Agreement between Buyer and Seller in
the form attached hereto as Exhibit D.

“GAAP” means generally accepted accounting principles in effect in the United
States consistently applied.

“Indemnification Acknowledgment” has the meaning set forth in Section
8.3(a)(ii).

“Indemnitee” has the meaning set forth in Section 8.3(a).

“Indemnitor” has the meaning set forth in Section 8.3(a).

“Issued Shares” has the meaning set forth in Section 3.1(a).

“Knowledge” means, when used in connection with the representations and
warranties and covenants herein, the actual knowledge, after reasonable inquiry
of the relevant facts and circumstances, of Buyer’s or Seller’s executive
officers, as the case may be.

“License Agreement” means a Patent License Agreement in the form of Exhibit E
hereto.

“Licenses and Permits” has the meaning set forth in Section 5.6.

“Losses” means, any liability, demand, claim, action, cause of action, cost,
damage, deficiency, penalty, fine or other loss or expense, including all
interest, penalties, reasonable attorneys’ fees and expenses and all amounts
paid or incurred in connection with any action, demand, proceeding,
investigation or claim. “Losses” shall not include any indirect, punitive or
consequential damages, including, without limitation, lost profits.

 

“Material Adverse Effect” means a material adverse effect on either (i) the
assets, operations, personnel, condition (financial or otherwise) or prospects
of Buyer, the Defined Business or Seller, as applicable, taken as a whole, or
(ii) Buyer’s or Seller’s (as applicable) ability to consummate the transactions
contemplated hereby.

“Material Contract” means a Contract that is material to the Defined Business.

“Notice of Claim” has the meaning set forth in Section 8.3(a)(i).

“Opinion of Buyer’s Counsel” means an Opinion of Buyer’s Counsel in the form of
Exhibit F hereto.

“Opinion of Seller’s Counsel” means an Opinion of Seller’s Counsel in the form
of Exhibit G hereto.

 

 

--------------------------------------------------------------------------------




“Person” means any individual, partnership, limited liability company, limited
liability partnership corporation, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision thereof).

“Products” has the meaning set forth in Schedule D.

“Proprietary Rights” means, with respect to the Assets, worldwide industrial and
intellectual property rights and all rights associated therewith, including all
patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, all
inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data,
proprietary processes and formulae, algorithms, specifications and designs.

“Registration Rights Agreement” means a Registration Rights Agreement in the
form of Exhibit H hereto.

“Royalty Agreement” means a Royalty Agreement in the form of Exhibit I hereto.

“SEC” means the United States Securities and Exchange Commission.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Disclosure Schedules” means the Disclosure Schedules of Seller attached
hereto as Schedule B.

“Seller Financial Statements” means the unaudited balance sheets and statements
of income and cash flows of Seller as of and for the fiscal year ended December
31, 2006 (including the footnotes thereto) and the unaudited balance sheets and
related statements of income and cash flows for each month-end and quarterly
period since December 31, 2006, attached hereto as Schedule C.

“Seller Key Management Non-Compete Agreements” mean the non-compete agreements
in the form attached hereto as Exhibit J between the Seller Key Management
Personnel and Buyer.

“Seller Key Management Personnel” means the following individuals: Gary Gibson,
Michael Varacins, and Mary Gibson.

“Seller’s Business” has the meaning set forth in the preamble to this Agreement.

“Seller’s Latest Balance Sheet” means the unaudited balance sheet of Seller as
of March 31, 2007 included in the Seller Financial Statements.

“Spherical Projectile” has the meaning set forth in Schedule D.

 

 

--------------------------------------------------------------------------------




“Software” means, collectively, all of the software of the Defined Business in
any form (including all software programs, objects, modules, routines,
algorithms and code, in both source code and object code form), and includes:
(a) all past and current versions and releases of Seller’s software products,
all work in process and developed but unreleased code, and all versions or
releases under development as of the Closing; (b) any other software owned by
Seller or to which Seller otherwise has rights to that is, has been or is
intended to be used by Seller in connection with the design, development,
testing, maintenance or utilization of the software described in this paragraph;
and (c) all derivative works of any of the software described in this paragraph.

“Supply Agreement” means a Supply Agreement between Buyer and Seller in the form
of Exhibit K hereto.

“SWAT Common Stock” means SWAT’s no par value common stock.

“SWAT Historical Financials” means the audited balance sheets and statements of
income and cash flows of SWATas of and for the fiscal year ended December 31,
2006 (including the footnotes thereto) filed with the SEC in connection with
Buyer’s Form 10-KSB for the fiscal year ended December 31, 2006.

“SWAT SEC Reports” has the meaning set forth in Section 4.6.

“SWAT’s Latest Balance Sheet” means the audited balance sheet of SWAT as of
December 31, 2006 included in the Historical Financials.

“Tactical Use” has the meaning set forth in Schedule D.

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, capital gain, intangible, environmental (pursuant to Section
59A of the Code or otherwise), custom duties, capital stock, franchise,
employee’s income withholding, foreign withholding, social security (or its
equivalent), unemployment, disability, real property, personal property, sales,
use, transfer, value added, registration, alternative or add-on minimum,
estimated or other tax, including any interest, penalties or additions to tax in
respect of the foregoing, whether disputed or not, and any obligation to
indemnify, assume or succeed to the liability of any other Person in respect of
the foregoing, and the term “Tax Liability” shall mean any liability (whether
known or unknown, whether absolute or contingent, whether liquidated or
unliquidated, and whether due or to become due) with respect to Taxes.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Claim” means a claim or demand made by any Person who is not a
party hereto against an Indemnitee.

“WARN” has the meaning set forth in Section 5.12.

 

 

--------------------------------------------------------------------------------






Article II PURCHASE AND SALE

2.1           Purchase and Sale of the Assets. Subject to Section 2.2, on the
Closing Date, Seller shall sell, transfer, assign, convey and deliver to Buyer,
and Buyer shall purchase and assume from Seller, the assets described on
Schedule D hereto and all Proprietary Rights of the Defined Business
(collectively, the “Assets”), free and clear of all Encumbrances.

2.2           Excluded Assets and Liabilities. Seller is not selling or
transferring, and Buyer is not purchasing or assuming, any assets, liabilities
or obligations of Seller other than the Assets (the “Excluded Assets and
Liabilities”) and following the Closing, Buyer will not have any right, title,
interest, obligation or responsibility with respect to the Excluded Assets and
Liabilities. For the avoidance of doubt, (a) Buyer will not assume, and Seller
shall retain, all obligations and liabilities of Seller and any of its
Affiliates, including without limitation, all accounts payable, payroll accruals
and withholdings, accrued expenses, capital and operating leases, Contracts,
debts or mortgages, deferred income or revenue obligations, accrued or deferred
income Tax or other Tax liabilities, or liabilities for any product returns or
warranty claims arising from any products acquired by Buyer, (b) except as may
be expressly agreed by Buyer, none of Seller’s employees will be hired, and none
of Seller’s employment obligations will be assumed by Buyer, including, without
limitation, such employee’s accrued vacation, sick time, personal time and
health benefits (including COBRA), and (c) Buyer will not assume, and Seller
shall retain, all rights to all assets other than the Assets, including cash,
cash equivalents, accounts receivable, deposits and prepaid expenses.

2.3           Inventory Purchase Obligation. Buyer shall purchase within 30 days
after the Closing Date at Seller’s cost all usable and undamaged inventory
components owned by Seller and used or usable in the Defined Business.

Article III PURCHASE PRICE

3.1           Purchase Price. The purchase price payable to Seller for the
Assets and in consideration for the agreements contained herein shall be paid at
Closing in the following amounts and in the following manner:

(a)           Buyer shall cause SWAT to issue to Seller’s Members an aggregate
of $1,000,000 of newly issued, restricted SWAT Common Stock (the “Issued
Shares”), free and clear of all Encumbrances, in the following percentages:

 

MEMBER

PERCENTAGE

 

Gary E. Gibson

80 %

 

Roy Urban

5 %

 

Ron Urban

5 %

 

Thomas G. Kotsiopoulos

10 %

and

 

 

--------------------------------------------------------------------------------






(b)           Buyer shall deliver to Seller the amount of $1,000,000 in
immediately available funds.

3.2           Valuation of the Issued Shares. For the purpose of determining the
value of the Issued Shares as of Closing, such shares shall be valued at the
average of (i) the average closing price of SWAT Common Stock for the 10 trading
days ended May 2, 2007, and (ii) the average closing price of SWAT Common Stock
for the 10 trading days ended July 6, 2007.

3.3           Closing. Subject to the terms of this Agreement, the Closing shall
take place at 11:00 am, Denver, Colorado time, on a date to be agreed by Buyer
and Seller, which shall be as soon as practicable following the satisfaction or
written waiver of the conditions set forth in Article VII (the “Closing Date”),
at the offices of Brownstein Hyatt Farber Schreck, 410 Seventeenth Street, Suite
2200, Denver, Colorado 80202, or at such other place as Buyer and Seller shall
mutually agree.

3.4           Allocation of Purchase Price. The parties agree to negotiate in
good faith an allocation of the Purchase Price among the Assets which shall be
attached as Schedule E hereto (the “Allocation”). The parties to this Agreement
expressly agree that the Allocation shall be used by them for all purposes
including Tax, reimbursement and other purposes. Each party to this Agreement
agrees that it will report the transaction completed pursuant to this Agreement
in accordance with the Allocation, including any report made under Section 1060
of the Code, and that no such party will take a position inconsistent with the
Allocation except with the prior written consent of the other parties hereto.

Article IV REPRESENTATIONS AND WARRANTIES OF BUYER AND SWAT

As a material inducement to Seller to enter into this Agreement and to
consummate the transactions contemplated herein, Buyer and SWAT hereby, jointly
and severally, represent and warrant to Seller that the statements made in this
Article IV are true and correct, except as set forth in the Buyer Disclosure
Schedules attached hereto as Schedule A. For purposes of this Article IV, the
term shall mean each of Buyer and SWAT.

4.1           Organization, Qualification and Authority. Buyer is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Colorado. Buyer is in good standing and duly qualified to do business
as a foreign corporation in all jurisdictions where the operation of its
business or the ownership of its properties make such qualification necessary.
Buyer has the requisite corporate power and authority to own, lease and operate
its properties and assets as presently owned, leased and operated and to carry
on its business as it is now being conducted. Buyer has the requisite corporate
right, power and authority to execute, deliver and carry out the terms of this
Agreement and all documents and agreements necessary to give effect to the
provisions of this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and consummation of this Agreement and all other
agreements and documents executed in connection herewith by Buyer have been duly
authorized by all necessary corporate action on the part of Buyer. Except for
the approval of Buyer’s board of directors, no action, consent or approval on
the part of Buyer or any other Person is necessary to authorize the execution,
delivery and consummation of this Agreement and all other agreements and
documents executed in connection herewith. This Agreement, and

 

 

--------------------------------------------------------------------------------




all other agreements and documents executed in connection herewith by Buyer upon
due execution and delivery thereof, shall constitute the valid binding
obligations of Buyer, enforceable in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally and by general principles
of equity.

4.2           No Violations. The execution and delivery of this Agreement and
the performance by Buyer of its obligations hereunder (i) do not and will not
conflict with or violate any provision of the articles of incorporation or
similar organizational documents of Buyer, and (ii) do not and will not (a)
conflict with or result in a breach of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any Encumbrance
upon the capital stock of Buyer pursuant to, (d) give any third party the right
to modify, terminate or accelerate any obligation under, (e) result in a
violation of, or (f) require any authorization, consent, approval, exemption or
other action by or notice to any court or administrative, arbitration or
governmental body or other third party pursuant to, any law, statute, rule or
regulation or any Contract, order, judgment or decree to which Buyer is subject
or by which any of its assets are bound.

4.3           Capitalization. The capitalization of Buyer is set forth on
Schedule A.

4.4           Litigation. Buyer has not received notice of any violation of any
law, rule, regulation, ordinance or order of any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality which would impede or interfere with Buyer’s ability to enter
into or consummate the transactions contemplated hereby. There are no lawsuits,
proceedings, actions, arbitrations, governmental investigations, claims,
inquiries or proceedings pending or, to Buyer’s Knowledge, threatened, involving
Buyer that seeks to enjoin or obtain damages in respect of the consummation of
the transactions contemplated by this Agreement or any action taken or to be
taken by Buyer in connection with the consummation of the transactions
contemplated hereby, and, to Buyer Knowledge, no reasonable basis exists for the
bringing of any such claim.

4.5           Broker’s or Finder’s Fee. Buyer will not be liable for the payment
of any fee to any finder, broker, consultant or similar person in connection
with the transactions contemplated under this Agreement.

4.6           Buyer SEC Reports. Buyer has timely filed all reports with the SEC
required to be filed by Buyer (“Buyer SEC Reports”). Each Buyer SEC Report
complied as to form in all material respects with the requirements of applicable
law on the date thereof.

4.7           Tax Returns; Taxes. (i) Buyer has filed and will timely file all
federal, state and local Tax Returns and Tax reports required by such
authorities to be filed and (ii) Buyer has paid all Taxes, assessments,
governmental charges, penalties, interest and fines due or claimed to be due by
any federal, state or local authority. There is no pending Tax examination or
audit of, nor any action, suit, investigation or claim asserted or, to Buyer’s
Knowledge, threatened, against Buyer by any federal, state or local authority;
and Buyer has not been granted any extension of the limitation period applicable
to any Tax claims.

 

 

--------------------------------------------------------------------------------






4.8           No Omissions or Misstatements. None of the information included in
this Agreement and schedules hereto, the Buyer SEC Reports or other documents
furnished or to be furnished by Buyer, or any of their representatives, contains
any untrue statement of a material fact or is misleading in any material respect
or omits to state any material fact necessary in order to make any of the
statements herein or therein not misleading in light of the circumstances in
which they were made. Copies of all documents referred to in any schedule hereto
have been delivered or made available to Seller and constitute true, correct and
complete copies thereof and include all amendments, schedules, appendices,
supplements or modifications thereto or waivers thereunder.

4.9           Financial Statements. Buyer does not have any material liability
or obligations of any nature (absolute, accrued, contingent or otherwise) other
than those that are either (i) reflected or appropriately reserved against in
SWAT’s Latest Balance Sheet, (ii) not required by GAAP to be reflected or
reserved against on SWAT’s Latest Balance Sheet or (iii) incurred in the
ordinary course of business subsequent to the date of SWAT’s Latest Balance
Sheet.

4.10        Interim Changes. Except as otherwise disclosed in any subsequent
filings on Form 10-QSB or Form 8-K, since the date of Buyer’s most recent filing
with the SEC on Form 10-KSB, there has been no:

(a)           change in the condition, financial or otherwise, of Buyer, which
has, or could reasonably be expected to have a Material Adverse Effect;

(b)           loss, damage or destruction of or to any of Buyer’s assets,
whether or not covered by insurance;

(c)           increase in the compensation payable by Buyer to its employees,
directors, managers, independent contractors or agents other than in the
ordinary course of business consistent with past practice, or any increase in,
or institution of, any bonus, insurance, pension, profit sharing or other
employee benefit plan or arrangements made to, for, or with the employees,
directors, managers, or independent contractors of Buyer;

(d)           adjustment or write-off of accounts receivable other than in the
ordinary course of business consistent with past practice or any change in the
collection, payment or credit experience or practices of Buyer;

(e)           change in the Tax or cash basis accounting methods or practices
employed by Buyer or change in depreciation or amortization policies;

(f)            strike, work stoppage or other labor dispute adversely affecting
the business of Buyer;

(g)           termination, waiver or cancellation of any material rights or
claims of Buyer under any Contract or otherwise, other than in the ordinary
course of business consistent with past practice;

(h)           any incurrence of indebtedness for borrowed money other than in
the ordinary course of Buyer’s business consistent with past practice;

 

 

--------------------------------------------------------------------------------




(i)            any new Contract (or amendment to any existing Contract)
obligating Buyer to purchase goods or services, any amendment or termination of
any Material Contract or license relating to the business of Buyer or any waiver
of material claims or rights of Buyer against third parties, in each case other
than in the ordinary course of business consistent with past practice;

(j)            any Contract, arrangement or transaction between Buyer and any
Affiliate of Buyer;

(k)           any other transaction not in the ordinary course of Buyer’s
business and consistent with past practice of its business that, individually or
in the aggregate, could have a Material Adverse Effect; or

(l)            any commitment with respect to any of the foregoing.

Article V REPRESENTATIONS AND WARRANTIES OF SELLER

As a material inducement to Buyer and SWAT to enter into this Agreement and to
consummate the transactions contemplated hereunder, Seller and Gary Gibson,
jointly and severally, hereby represent and warrant to Buyer that the statements
made in this Article V are true and correct, except as set forth in the Seller
Disclosure Schedules attached hereto as Schedule B.

 

5.1           Organization, Qualification and Authority. Seller is a limited
liability company duly formed and validly existing under the laws of the State
of Illinois. Seller is in good standing and is duly qualified to do business as
a foreign corporation in all jurisdictions where the operation of its business
or the ownership of its properties make such qualification necessary. Seller has
the requisite corporate power and authority to own, lease and operate its
facilities and assets as presently owned, leased and operated, and to carry on
its business as it is now being conducted. Seller owns no capital stock,
security, interest or other right, or any option or warrant convertible into the
same, of any Person. Seller has the requisite right, power and authority to
execute, deliver and carry out the terms of this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement and to
consummate the transactions contemplated hereunder. The execution, delivery and
consummation of this Agreement, and all other agreements and documents executed
in connection herewith by Seller, have been duly authorized by all necessary
action on the part of Seller. No other action, consent or approval on the part
of Seller, or any other Person or entity is necessary to authorize Seller’s due
and valid execution, delivery and consummation of this Agreement and all other
agreements and documents executed in connection herewith. This Agreement and all
other agreements and documents executed in connection herewith by Seller, upon
due execution and delivery thereof, shall constitute the valid and binding
obligations of Seller, enforceable in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally and by general principles
of equity.

5.2           Capitalization. The capitalization of Seller is set forth on
Schedule B, and are owned free and clear of Encumbrances. The outstanding equity
interests of Seller has been

 

 

--------------------------------------------------------------------------------




validly issued, fully paid and nonassessable. There are no other equity
interests or any securities convertible into equity interests of Seller
outstanding, and Seller has no commitment to issue or sell any such securities.
No Person has any preemptive right or right of first refusal to purchase or
subscribe for any equity interests of Seller.

5.3           No Violations. The execution and delivery of this Agreement and
the performance by Seller of its obligations hereunder (i) do not and will not
conflict with or violate any provision of its operating agreement, articles or
certificate of formation or organization, or similar organizational documents,
and (ii) do not and will not (a) conflict with or result in a breach of the
terms, conditions or provisions of, (b) constitute a default under, (c) result
in the creation of any Encumbrance upon any of the Seller equity interests or
the Assets pursuant to, (d) give any third party the right to modify, terminate
or accelerate any obligation under, (e) result in a violation of, or (f) require
any authorization, consent, approval, exemption or other action by or notice to
any court or administrative, arbitration or governmental body or other third
party pursuant to, any law, statute, rule or regulation or any Material
Contract, judgment or decree to which Seller is subject or by which any of the
Assets are bound.

5.4           Financial Statements. The Seller’s Historical Financials attached
hereto as Schedule C fairly present the financial position of Seller as of the
dates specified and the results of operations in all material respects of Seller
for the periods covered thereby, and Seller has no material liability or
obligations of any nature (absolute, accrued, contingent or otherwise) other
than those that are either (i) reflected or appropriately reserved against on
Seller’s Latest Balance Sheet, (ii) not required by GAAP to be reflected or
reserved against on Seller’s Latest Balance Sheet, (iii) incurred in the
ordinary course of the Seller’s Business subsequent to the date of Seller’s
Latest Balance Sheet or (iv) set forth on Schedule B.

5.5           Interim Changes. Since the date of the Seller’s Latest Balance
Sheet, there has been no:

(a)           change in the condition, financial or otherwise, of Seller which
has, or could reasonably be expected to have a Material Adverse Effect;

(b)           loss, damage or destruction of or to any of the Assets, whether or
not covered by insurance;

(c)           sale, lease, transfer or other disposition by Seller, or mortgages
or pledges of or the imposition of any Encumbrance on, any portion of the
Assets, other than in the ordinary course of business consistent with past
practice;

(d)           adjustment or write-off of accounts receivable, other than in the
ordinary course of business consistent with past practice, or any change in the
collection, payment or credit experience or practices of Seller;

(e)           change in the Tax or cash basis accounting methods or practices
employed by either of Seller or change in depreciation or amortization policies;

 

 

--------------------------------------------------------------------------------






(f)            issuance or sale by Seller, or any Contract entered into by
Seller for the issuance or sale, of any equity interest of Seller or securities
convertible into or exchangeable for equity interest of Seller;

(g)           payment by Seller of any dividend, distribution (except in the
ordinary course of business) or extraordinary or unusual disbursement or
expenditure;

(h)           merger, consolidation or similar transaction involving Seller;

(i)            strike, work stoppage or other labor dispute adversely affecting
the Defined Business;

(j)            termination, waiver or cancellation of any material rights or
claims of Seller, under any Contract or otherwise;

(k)           any incurrence of indebtedness for borrowed money other than in
the ordinary course of the Defined Business consistent with past practice;

(l)            any new Contract (or amendment to any existing Contract)
obligating Seller to purchase goods or services, other than in the ordinary
course of business consistent with past practice, any amendment or termination
of any Material Contract or license relating to the Defined Business or any
waiver of material claims or rights of Seller against third parties;

(m)          any agreement, arrangement or transaction between Seller and any
Affiliate of Seller;

(n)           any other transaction not in the ordinary course of the Defined
Business and consistent with past practice of the Defined Business that,
individually or in the aggregate, could have a Material Adverse Effect; or

(o)           any commitment with respect to any of the foregoing.

5.6          Licenses and Permits.

(a)           Seller has all material local, state and federal licenses,
permits, registrations, certificates, contracts, consents, accreditations and
approvals material to the Defined Business (collectively, the “Licenses and
Permits”) necessary to occupy, operate and conduct its business as now
conducted, and there does not exist any waivers or exemptions relating thereto.
There is no material default on the part of Seller, nor, to Seller’s Knowledge,
any other party under any of the Licenses and Permits. To Seller’s Knowledge,
there exist no grounds for revocation, suspension or limitation of any of the
Licenses or Permits. No notices have been received by Seller with respect to any
threatened, pending, or possible revocation, termination, suspension or
limitation of the Licenses and Permits.

(b)           Each employee of Seller has all Licenses and Permits required for
each such employee to perform such employees’ designated functions and duties
for Seller in connection with conducting its business. There is no default
under, nor, to Seller’s Knowledge,

 

 

--------------------------------------------------------------------------------




does there exist any grounds for revocation, suspension or limitation of, any
such Licenses and Permits.

5.7           Real Property. The Defined Business includes no real property,
whether owned or leased..

5.8           Assets. Schedule D contains a list of the Assets. Except as set
forth on Schedule B, Seller has good and marketable title to the Assets, free
and clear of all Encumbrances, except as provided for in the Royalty Agreement.
The Assets are sufficient to conduct the Defined Business as presently
conducted. No assets utilized in connection with the Defined Business are owned
by or in the possession of any Person other than Seller. The machinery,
equipment and other tangible assets of Seller have been maintained in good
working condition in accordance with customary industry practice (normal wear
and tear excepted) and are sufficient for the conduct of the Defined Business.
The Assets are suitable for their intended uses. The Assets reflected on
Schedule D constitute all of the assets, properties and other rights used in the
conduct of the Defined Business, except as otherwise indicated on Schedule D.

5.9           Contracts. Schedule B sets forth a complete and correct list of
all Contracts relating to the Defined Business to which Seller is a party or to
which the Assets are subject (excluding customary purchase orders in the
ordinary course of business) and which:

(a)           involve payment of more than $10,000 on behalf of Seller, other
than payments for customary services or trade payables in the ordinary course of
the Defined Business;

(b)           which will require Seller (or Buyer) to purchase or provide goods
or services following the Closing Date;

(c)           are a franchise, distributor or similar agreement;

(d)           evidence or provide for any indebtedness for borrowed money or any
Encumbrance on any of the Assets;

(e)           guarantee the performance, liabilities or obligations of any other
entity, which restrict in any material respect the ability of Seller to conduct
any business activities, which involve any related party, including Seller or
any of its Affiliates;

(f)            provide for noncompetition agreements;

(g)           relate to the hiring or leasing of employees, which are not in the
ordinary course of the Defined Business;

(h)           relate to independent contractor services being provided to
Seller;

(i)           are subject to termination or modification by any third party as a
result of the transactions contemplated by this Agreement; or

(j)           are otherwise material to the Defined Business.

 

 

 

--------------------------------------------------------------------------------






Seller is not in material breach of any Contract set forth on Schedule B, nor,
to Seller’s Knowledge, is any third party in material breach of any such
Contract. True and complete copies of all Contracts or forms of such Contracts
set forth on Schedule B have previously been delivered or made available to
Buyer.

5.10          Environmental and Safety Matters.

(i)            to Seller’s knowledge, Seller is and has been in material
compliance at all times with all applicable Environmental Laws and has received
no notice, report or information regarding any liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise), or any corrective,
investigatory or remedial obligations, arising under applicable Environmental
Laws with respect to the past or present operations or properties of the Defined
Business;

(ii)           to Seller’s Knowledge, Seller has obtained, and is and has been
in material compliance at all times with all terms and conditions of, all
Licenses and Permits pursuant to Environmental Laws for the occupation of its
premises and the conduct of its operations;

(iii)         to Seller’s Knowledge, Seller has filed, and is and has been in
material compliance at all times with, all disclosures, reporting, and
notifications required pursuant to Environmental Laws for the occupation of its
premises and the conduct of the Defined Business;

(iv)          Seller has not received notice that any of the following exists at
any of Seller’s properties (other than de minimis amounts of cleaning supplies)
in violation of applicable Environmental Laws: hazardous or toxic materials,
substances, pollutants, contaminants or waste; polychlorinated biphenyl
containing materials or equipment;

(v)           to Seller’s Knowledge, the transactions contemplated by this
Agreement do not impose any obligations under Environmental Laws for site
investigation or cleanup or notification to or consent of any government
agencies or third parties that has the right to enforce Environmental Laws;

(vi)          Seller has not received any notice that there are facts, events or
conditions relating to the past or present properties or operations of the
Defined Business which will (x) prevent, hinder or limit continued compliance
with applicable Environmental Laws, (y) give rise to any corrective,
investigatory or remedial obligations on the part of Buyer pursuant to
applicable Environmental Laws, or (z) give rise to any liabilities on the part
of Buyer (whether accrued, absolute, contingent, unliquidated or otherwise)
pursuant to applicable Environmental Laws, including without limitation those
liabilities relating to onsite or offsite hazardous substance releases, personal
injury, property damage or natural resources damage; and

(vii)        Seller has not assumed nor, to Seller’s Knowledge, succeeded (by
operation of law or otherwise), to any liabilities or obligations of any third
party under Environmental Laws for which Buyer will have any liability following
the Closing Date.

(viii)       Seller has delivered or made available to Buyer true and correct
copies of all environmental studies conducted by Seller.

 

 

--------------------------------------------------------------------------------






5.11          Litigation. Seller has not received notice of any violation of any
law, rule, regulation, ordinance or order of any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality (including, without limitation, legislation and regulations
applicable to environmental protection, civil rights, public health and safety
and occupational health) since January 1, 2002. There are no lawsuits,
proceedings, actions, arbitrations, governmental investigations, claims,
inquiries or proceedings pending or, to Seller’s Knowledge, threatened,
involving Seller, any of the Assets or the Defined Business, and, to Seller’s
Knowledge, no reasonable basis exists for the bringing of any such claim. Seller
has no warranty claims, insurance claims or product liability claims outstanding
and Seller has received no notice of or filed any such claims since January 1,
2002.

5.12          Employees. Solely with respect to the Defined Business, Seller has
no employment agreements with its employees and all of Seller’s employees are
employed on an at “at will” basis. Schedule B sets forth all former employees of
Seller utilizing or eligible to utilize COBRA health insurance. Schedule B
includes a complete list of all agreements that have been signed by employees or
former employees relating to such employees’ confidentiality and assignment of
Proprietary Rights of Seller with respect to the Defined Business. Copies of
such executed employee agreements have been previously provided or made
available to Buyer.

5.13          Labor Relations. Seller is not a party to any labor contract,
collective bargaining agreement, contract, letter of understanding, or any other
arrangement, formal or informal, with any labor union or organization which
obligates Seller to compensate its employees at prevailing rates or union scale,
nor are any of its employees represented by any labor union or organization.
There is no pending or, to Seller’s Knowledge, threatened, labor dispute, work
stoppage, unfair labor practice complaint, strike, administrative or court
proceeding or order between Seller and any of its present or former employee(s).
There is no pending or, to Seller’s Knowledge, threatened, suit, action,
investigation or claim between Seller and any present or former employee(s) of
Seller. There has not been any labor union organizing activity at any location
of Seller, or elsewhere, with respect to Seller’s employees within the last
three years. To Seller’s Knowledge, Seller has complied in all respects with
immigration and naturalization laws in connection with the employment of its
work force.

5.14         Reserved.

5.15          Broker’s or Finder’s Fee. Except for the fee payable to the
Christman Group, LLC (which shall be the sole responsibility of Seller), Seller
will not be liable for the payment of any fee to any finder, broker, consultant
or similar person in connection with the transactions contemplated under this
Agreement.

5.16       Proprietary Rights.

(a)           Each of Seller and PC IP Group, LLC (i) owns and has independently
developed or (ii) has the valid right or license to any and all Proprietary
Rights used in the conduct of the Defined Business as currently conducted or as
proposed to be conducted, including the design, development, manufacture, use,
import and sale of products and technology and the performance of services (such
Proprietary Rights being collectively referred to as the

 

 

--------------------------------------------------------------------------------




“Seller IP Rights”). The Seller IP Rights are sufficient for the conduct of the
Defined Business as currently conducted and as proposed to be conducted by
Seller.

(b)           Seller has not transferred ownership of any Proprietary Rights
that is or was Seller-Owned IP Rights (“Seller-Owned IP Rights” means Seller IP
Rights that are owned by or exclusively licensed to Seller and PC IP Group, LLC)
to any third party or knowingly permitted Seller’s rights in any Proprietary
Rights that is or was Seller-Owned IP Rights to lapse or enter the public
domain; except various patents which have been assigned to PC IP Group, LLC
(which patents and all of PC IP Group, LLC’s rights and interests therein will
be assigned and transferred to Buyer pursuant to the Assignment and Assumption
Agreement). Each of Seller and PC IP Group, LLC owns and has good and exclusive
title to each item of Seller-Owned IP Rights owned by it, free and clear of any
Encumbrances. The right, license and interest of Seller and PC IP Group, LLC in
and to all Proprietary Rights licensed by Seller or PC IP Group, LLC from a
third party are free and clear of all Encumbrances (excluding restrictions
contained in the applicable license agreements with such third parties). After
the Closing, all Seller-Owned IP Rights will be fully transferable, alienable or
licensable by Buyer without restriction and without payment of any kind to any
third party, except as provided in the Royalty Agreement.

(c)           Schedule B lists all United States, international and foreign: (i)
patents and patent applications (including provisional applications, concerning
the Assets, that is the subject of an application, certificate, filing,
registration or other document issued, filed with, or recorded by any
governmental authority owned by, registered or filed in the name of, Seller and
PC IP Group, LLC (“Seller Registered Proprietary Rights”), including the
jurisdictions in which each such item of Proprietary Rights has been issued or
registered or in which any application for such issuance and registration has
been filed, or in which any other filing or recordation has been made. Each item
of Seller Registered Proprietary Rights is subsisting, all necessary
registration, maintenance and renewal fees currently due in connection with such
Seller Registered Proprietary Rights have been made and all necessary documents,
recordations and certificates in connection with such Seller Registered
Proprietary Rights have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of prosecuting, maintaining and perfecting
such Seller Registered Proprietary Rights and recording Seller’s and PC IP
Group, LLC’s ownership interests therein. Schedule B sets forth a list of all
actions that are required to be taken by Seller and PC IP Group, LLC within 120
days of the date hereof with respect to any of Seller Registered Proprietary
Rights in order to avoid prejudice to, impairment or abandonment of such Seller
Registered Proprietary Rights.

(d)           Schedule D lists all products or services produced, marketed,
licensed, sold, distributed, demonstrated or provided by or on behalf of Seller
and PC IP Group, LLC and all products or services currently under development by
Seller and PC IP Group, LLC with respect to the Defined Business (each such
product or service being a “Seller Product”) by name and version number.

(e)           With respect to the Assets, neither Seller nor PC IP Group, LLC
has any (i) licenses, sublicenses and other Contracts as to which Seller or PC
IP Group, LLC is a party and pursuant to which any Person is authorized to use
any Seller IP Rights, (ii) other than “shrink

 

 

--------------------------------------------------------------------------------




wrap” and similar widely available commercial end-user licenses that have an
individual acquisition cost of $5,000 or less, licenses, sublicenses and other
Contracts to which Seller or PC IP Group, LLC is a party and pursuant to which
Seller or PC IP Group, LLC acquired or are authorized to use any third party
Proprietary Rights (“Third Party Proprietary Rights”); and (iii) licenses,
sublicenses and other Contracts pursuant to which Seller or PC IP Group, LLC has
agreed to any restriction on the right of Seller or PC IP Group, LLC to use or
enforce any Seller-Owned IP Rights. None of the licenses or Contracts listed in
Schedule B grants any third party exclusive rights to or under any Seller IP
Rights or grants any third party the right to sublicense any Seller IP Rights.

(f)            Neither Seller nor PC IP Group, LLC is or shall be as a result of
the execution and delivery or effectiveness of this Agreement or the performance
of Seller’s or PC IP Group, LLC’s obligations under this Agreement, in breach of
any agreement governing any Seller IP Rights (the “Seller IP Rights Agreements”)
and the consummation of the transactions contemplated by this Agreement will not
result in the modification, cancellation, termination, suspension of, or
acceleration of any payments with respect to Seller IP Rights Agreements, or
give any party to any Seller IP Rights Agreement the right to do any of the
foregoing. Following the Closing, Buyer will be permitted to exercise all of
Seller’s and PC IP Group, LLC’s rights under Seller IP Rights Agreements to the
same extent Seller and PC IP Group, LLC would have been able to had the
transactions contemplated by this Agreement not occurred and without the payment
of any additional amounts or consideration other than ongoing fees, royalties or
payments which Seller or PC IP Group, LLC would otherwise be required to pay.
Neither the execution and delivery or effectiveness of this Agreement nor the
performance of Seller’s obligations under this Agreement will cause the
forfeiture or termination of, or give rise to a right of forfeiture or
termination of any Seller-Owned IP Right, or impair the right of Seller or Buyer
to use, possess, sell or license any Seller-Owned IP Right or portion thereof.
There are no royalties, honoraria, fees or other payments payable by Seller or
PC IP Group, LLC to any Person (other than salaries payable to employees,
consultants and independent contractors not contingent on or related to use of
their work product) as a result of the ownership, use, possession, license in,
license-out, sale, marketing, advertising or disposition of any Seller-Owned IP
Rights by Seller or PC IP Group, LLC. Neither Seller nor PC IP Group, LLC has
entered into any Contract to indemnify any other person against any charge of
infringement or misappropriation of any Proprietary Rights of any third party.

(g)           To the Knowledge of Seller, there is no unauthorized use,
disclosure, infringement or misappropriation of any Seller IP Rights by any
third party, including any employee or former employee of Seller or PC IP Group,
LLC, except that Seller believes that PepperBall Technologies, Inc. (“PTI”)
manufactures a three part Spherical Projectile which may infringe on Seller’s
Patents. Neither Seller nor PC IP Group, LLC has brought any action, suit or
proceeding for infringement or misappropriation of Proprietary Rights or breach
of any license or agreement involving Proprietary Rights against any third
party.

(h)           Neither Seller nor PC IP Group, LLC has been sued in any suit,
action or proceeding (or received any notice or, to the knowledge of Seller,
“threat” (except for PTI’s threats) which involves a claim of infringement or
misappropriation of any Proprietary Rights right of any third party or which
contests the validity, ownership or right of Seller or PC IP Group, LLC to
exercise any Proprietary Rights right. Neither Seller nor PC IP Group, LLC has

 

 

--------------------------------------------------------------------------------




received any communication that involves an offer to license or grant any other
rights or immunities under any Proprietary Rights of any third party. To the
Knowledge of Seller, the operation of the Defined Business as currently
conducted and as proposed to be conducted, including (i) the design,
development, manufacturing, reproduction, marketing, licensing, sale, offer for
sale, importation, distribution and/or use of any the Seller Product and (ii)
Seller’s or PC IP Group, LLC’s use of any product, device or process used in the
Defined Business as currently conducted and as proposed to be conducted, does
not and will not infringe or misappropriate the Proprietary Rights of any third
party and does not and will not constitute unfair competition or unfair trade
practices under the laws of any jurisdiction and there is no substantial basis
for a claim that the manufacture, use, importation, sale, offer for sale, or
other distribution or license of any Seller Product or the operation of the
Defined Business is infringing or has infringed on or misappropriated any
Proprietary Rights of a third party. None of the Seller-Owned IP Rights, Seller
Products, Seller or PC IP Group, LLC is subject to any proceeding or outstanding
order, contract or stipulation (A) restricting in any manner the use, transfer,
or licensing by Seller or PC IP Group, LLC of any Seller-Owned IP Right or any
Seller Product, or which may affect the validity, use or enforceability of any
such Seller-Owned IP Right or Seller Product, or (B) restricting the conduct of
the Defined Business in order to accommodate third party Proprietary Rights.

(i)            Neither Seller nor PC IP Group, LLC has not received any opinion
of counsel that any third party Proprietary Rights applies to any Seller Product
or the operation of the Defined Business, as previously or currently conducted,
or as proposed to be conducted by Seller or PC IP Group, LLC.

(j)            Seller and PC IP Group, LLC have secured from all of their
consultants, employees and independent contractors who independently or jointly
contributed to the conception, reduction to practice, creation or development of
any Seller IP Rights, unencumbered and unrestricted exclusive ownership of all
such third party’s Proprietary Rights in such contribution that Seller or PC IP
Group, LLC does not already own by operation of law and such third party has not
retained any rights or licenses with respect thereto. Seller and PC IP Group,
LLC have obtained proprietary information and invention disclosure and
assignment agreements from all current and former employees and consultants of
Seller and PC IP Group, LLC. To the Knowledge of Seller, no current or former
employee, consultant or independent contractor of Seller or PC IP Group, LLC:
(i) is in violation of any term or covenant of any Contract relating to
employment, invention disclosure, invention assignment, non-disclosure or
non-competition or any other Contract with any other party by virtue of such
employee’s, consultant’s or independent contractor’s being employed by, or
performing services for, Seller or PC IP Group, LLC, or using trade secrets or
proprietary information of others without permission; or (ii) has developed any
technology, software or other copyrightable, patentable or otherwise proprietary
work for Seller or PC IP Group, LLC that is subject to any agreement under which
such employee, consultant or independent contractor has assigned or otherwise
granted to any third party any rights (including Proprietary Rights) in or to
such technology, software or other copyrightable, patentable or otherwise
proprietary work. The employment of any employee of Seller and PC IP Group, LLC
or the use by Seller or PC IP Group, LLC of the services of any consultant or
independent contractor does not subject Seller or PC IP Group, LLC to any
liability to any third party for improperly soliciting such employee, consultant
or independent contractor to work for Seller or PC IP Group, LLC, whether such
liability is based

 

 

--------------------------------------------------------------------------------




on contractual or other legal obligations to such third party. No current or
former employee, consultant or independent contractor of Seller or PC IP Group,
LLC has any right, license, claim or interest whatsoever in or with respect to
any Seller IP Rights. To the extent that any technology, software or other
Proprietary Rights developed or otherwise owned by a third party is incorporated
into, integrated or bundled with, or used by Seller or PC IP Group, LLC in the
development, manufacture or compilation of any of Seller Products, Seller and PC
IP Group, LLC have a written agreement with such third party with respect
thereto pursuant to which Seller or PC IP Group, LLC either (A) has obtained
complete, unencumbered and unrestricted ownership of, and are the exclusive
owners of, or (B) has obtained perpetual, non terminable licenses (sufficient
for the conduct of the Defined Business as currently conducted and as proposed
to be conducted) to all such third party’s technology, software or other
Proprietary Rights by operation of law or by valid assignment, to the fullest
extent it is legally possible to do so.

(k)           Seller has taken all reasonable steps to protect and preserve the
confidentiality of all confidential or non-public information included in Seller
IP Rights (“Confidential Information”). All use, disclosure or appropriation of
Confidential Information owned by Seller or PC IP Group, LLC by or to a third
party has been pursuant to the terms of a written agreement between Seller or PC
IP Group, LLC and such third party. All use, disclosure or appropriation of
Confidential Information not owned by Seller or PC IP Group, LLC has been
pursuant to the terms of a written agreement between Seller or PC IP Group, LLC
and the owner of such Confidential Information, or is otherwise lawful. All
current and former key employees and consultants of Seller or PC IP Group, LLC
having access to Confidential Information or proprietary information of any of
its customers or business partners have executed and delivered to Seller or PC
IP Group, LLC a written agreement regarding the protection of such Confidential
Information or proprietary information (in the case of proprietary information
of Seller’s customers and business partners, to the extent required by such
customers and business partners).

(l)           Reserved.

(m)         Reserved.

(n)          Reserved.

(o)           No (i) government funding; (ii) facilities of a university,
college, other educational institution or research center; or (iii) funding from
any Person (other than funds received in consideration for equity interests in
Seller) was used in the development of the Proprietary Rights owned by Seller or
PC IP Group, LLC. No current or former employee, consultant or independent
contractor of Seller or PC IP Group, LLC, who was involved in, or who
contributed to, the creation or development of any Proprietary Rights, has
performed services for any government, university, college or other educational
institution or research center during a period of time during which such
employee, consultant or independent contractor was also performing services for
Seller or PC IP Group, LLC.

(p)           Neither Seller nor any other Person acting on its behalf has
disclosed, delivered or licensed to any Person, agreed to disclose, deliver or
license to any Person, or permitted the disclosure or delivery to any escrow
agent or other Person of, any Seller Source

 

 

--------------------------------------------------------------------------------




Code. No event has occurred, and no circumstance or condition exists, that (with
or without notice or lapse of time, or both) will, or would reasonably be
expected to, result in the disclosure, delivery or license by Seller or any
Person acting on its behalf to any Person of any Seller Source Code. As used in
this Section, “Seller Source Code” means, collectively, any software source code
or confidential manufacturing specifications or designs, any material portion or
aspect of software source code or confidential manufacturing specifications or
designs, or any material proprietary information or algorithm contained in or
relating to any software source code or confidential manufacturing
specifications or designs, of any Seller IP Rights or Seller Products.

5.17          Reserved.

5.18          Reserved.

5.19          WARN Act. Within the period 90 days prior to the date hereof,
Seller has not temporarily or permanently closed or shut down any single site of
employment or any facility or any operating unit, department or service within a
single site of employment, as such terms are used in WARN.

5.20          Tax Returns; Taxes. (i) Seller has filed and will timely file all
federal, state and local Tax Returns and Tax reports required by such
authorities to be filed and (ii) Seller has paid all Taxes, assessments,
governmental charges, penalties, interest and fines due or claimed to be due by
any federal, state or local authority. There is no pending Tax examination or
audit of, nor any action, suit, investigation or claim asserted or, to Sellers’
Knowledge, threatened, against Seller by any federal, state or local authority;
and Seller has not been granted any extension of the limitation period
applicable to any Tax claims.

5.21          Affiliate Interests. Seller is not a party to any transaction
with: (a) any employee, officer, or director of Seller, (b) any relative of any
such employee, officer, or director, or (d) any Person that, directly or
indirectly, is controlled by or under common control with Seller or with any
such employee, officer, director, or relative, including without limitation any
contract, agreement or other arrangement (i) providing for the furnishing of
services by such person, (ii) providing for the rental of real or personal
property from or to such person, (iii) providing for the guaranty of any
obligation of such person, (iv) requiring any payment to such person which will
continue beyond the Closing Date, or (v) establishing any right or interest of
such person in any of the Assets.

5.22          No Omissions or Misstatements. None of the information included in
this Agreement and schedules hereto, or other documents furnished or to be
furnished by Seller, or any of its representatives, contains any untrue
statement of a material fact or is misleading in any material respect or omits
to state any material fact necessary in order to make any of the statements
herein or therein not misleading in light of the circumstances in which they
were made. Copies of all documents referred to in any schedule hereto have been
delivered or made available to Buyer and constitute true, correct and complete
copies thereof and include all amendments, schedules, appendices, supplements or
modifications thereto or waivers thereunder.

 

 

--------------------------------------------------------------------------------






Article VI COVENANTS OF PARTIES

6.1           Conduct of Defined Business. From the date hereof to the Closing,
except as expressly contemplated by this Agreement or otherwise consented to by
Buyer in writing, Seller shall:

(a)           conduct the Defined Business only in the usual, regular and
ordinary course in substantially the same manner as heretofore conducted;

(b)           maintain in all material respects all of the structures,
equipment, vehicles and other tangible personal property of the Defined Business
in its present condition, except for ordinary wear and tear and damage by
unavoidable casualty;

(c)           preserve and maintain all Proprietary Rights used in the Defined
Business substantially in accordance with current business practices;

(d)           keep in full force and effect insurance comparable in amount and
scope of coverage to insurance now carried with respect to the Defined Business;

(e)           perform in all material respects all obligations under Contracts
relating to or affecting the Defined Business including, but not limited to,
making timely payments to vendors and suppliers of Seller on a basis consistent
with past business practices;

(f)            maintain the books of account and records of the Defined Business
in the usual, regular and ordinary manner;

(g)           comply in all material respects with all statutes, laws,
ordinances, rules and regulations applicable to the conduct of the Defined
Business;

(h)           use commercially reasonable efforts to maintain current
relationships and preserve goodwill with customers, suppliers, vendors and other
Persons having a business relationship with Seller relating to the Defined
Business;

(i)            use commercially reasonable efforts to keep available the
resources of all employees of Seller;

(j)            not enter into any employment agreement or commitment to
employees of the Defined Business that could be applicable to or binding upon
Buyer following the Closing;

(k)           not create or permit to exist any Encumbrance on the Assets;

(l)            not (i) enter into or modify any agreement for indebtedness or
any Contract obligating Buyer to purchase or sell goods or services following
the Closing, except PTI Purchase Orders received in the ordinary course of
business, (ii) sell, lease, license or otherwise dispose of any asset of the
Defined Business (other than dispositions of inventory and obsolete assets in
the ordinary course of the Defined Business), (iii) acquire any substantial
assets other than replacement assets, inventory and supplies to be used in the
Defined Business or (iv) incur or commit any expenditure that will be binding on
Buyer following the Closing;

 

 

--------------------------------------------------------------------------------






(m)          not modify or terminate any Contract with any customer,

(n)           not take any action with respect to, or make any material change
in, its accounting or Tax policies or procedures;

(o)           not make or revoke any Tax election or settle or compromise any
Tax Liability, or amend any Tax Return;

(p)           not make or declare any dividends or any other distributions to
equity holders of Seller, other than in the ordinary course of business; or

(q)           not authorize or enter into any commitment with respect to any of
the matters described in clauses (j), (k), (l), (m), (n), (o) or (p) above,
except in the ordinary course of business.

6.2           Access to Information; Buyer’s Investigation. Between the date of
this Agreement and the Closing Date, Seller will (i) give Buyer, SWAT and their
authorized representatives (including lenders, legal counsel and accountants)
reasonable access to designated employees authorized by Seller, offices and
other facilities of Seller’s Business and to their books and records, (ii)
permit Buyer, SWAT and their authorized representatives to make such inspections
thereof as it may reasonably require, and (iii) furnish Buyer, SWAT and their
representatives and advisers with such financial and operating data and other
information with respect to the business and properties of Seller’s Business as
Buyer may from time to time reasonably request; provided, however, that any such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operation of Seller’s Business.

6.3           Access to Information; Seller’s Investigation. Between the date of
this Agreement and the Closing Date, Buyer and SWAT will (i) give Seller and its
authorized representatives (including lenders, legal counsel and accountants)
reasonable access to designated employees authorized by Buyer and SWAT, offices,
warehouses and other facilities and property of Buyer’s Business and to their
books and records, (ii) permit Seller and its authorized representatives to make
such inspections thereof as Seller may reasonably require, and (iii) furnish
Seller and its representatives and advisers with such financial and operating
data and other information with respect to the business and properties of
Buyer’s Business as Seller may from time to time reasonably request; provided,
however, that any such investigation shall be conducted in such a manner as not
to interfere unreasonably with the operation of Buyer’s Business.

6.4           Uniform Commercial Code. Seller shall comply with the bulk sales
provisions of the Uniform Commercial Code (including making any payment required
thereunder), as such shall have been adopted in any applicable state, as may
reasonably be requested by Buyer in connection with the transactions
contemplated by this Agreement.

6.5           Enforcement, Defense and Maintenance of Proprietary Rights. Prior
to Closing, Seller, and after Closing, Buyer shall use its commercially
reasonable efforts to enforce, defend and maintain the Proprietary Rights.

 

 

--------------------------------------------------------------------------------






6.6           Confidentiality; Public Announcements. If the transactions
contemplated by this Agreement are not consummated (and in any event prior to
the Closing Date), Seller, Buyer and SWAT will maintain the confidentiality of
all information and materials obtained from the other parties; provided,
however, that Seller, Buyer and SWAT may each provide information obtained from
the other party to its advisors, agents and employees for the limited purposes
of analyzing, negotiating, financing, pursuing and consummating the transactions
contemplated by this Agreement. Upon termination of this Agreement, Seller,
Buyer and SWAT (and their respective representatives) will return to the other
party all materials obtained from such parties in connection with the
transactions contemplated by this Agreement and all copies thereof. The initial
press release and associated Current Report on Form 8-K with respect to the
execution of this Agreement and the closing of the transactions contemplated by
this Agreement shall be joint press releases reasonably acceptable to Seller and
SWAT. Seller agrees not to make any additional public disclosures in respect of
this Agreement and the transactions contemplated hereby without the prior
written consent of SWAT, in SWAT’s sole discretion as to the content and timing
of such disclosure.

6.7           Efforts to Consummate Transaction. The parties shall use their
commercially reasonable best efforts to take or cause to be taken all such
actions required to consummate the transactions contemplated hereby including,
without limitation, such actions as may be necessary to obtain, prior to the
Closing, all necessary governmental or other third party approvals and consents
required to be obtained by Seller, Buyer or SWAT in connection with the
consummation of the transactions contemplated by this Agreement.

6.8           No Solicitation. Until the earlier of (a) the termination of this
Agreement pursuant to Section 9.1 or (b) July 13, 2007, Seller shall not,
directly or indirectly through any manager, member, officer, employee, agent,
affiliate or otherwise, enter into any agreement, agreement in principle or
other commitment (whether or not legally binding) relating to a Competing
Transaction or solicit, initiate or encourage the submission of any proposal or
offer from any person or entity (including Seller’s officers, members, managers,
employees and agents) relating to any Competing Transaction, nor participate in
any discussions or negotiations regarding, or furnish to any other person or
entity any information with respect to, or otherwise cooperate in any way with,
or assist or participate in, facilitate or encourage, any effort or attempt by
any other person or entity to effect a Competing Transaction. Seller shall
immediately cease any and all contacts, discussions and negotiations with third
parties regarding any Competing Transaction. Seller shall promptly notify Buyer
if any proposal regarding a Competing Transaction (or any inquiry or contact
with any person or entity with respect thereto) is made and shall promptly
advise Buyer of the contents thereof (and, if in written form, provide Buyer
with copies thereof).

6.9           Product Liability Insurance. For a period of six years following
Closing, Buyer shall maintain product liability insurance in minimum aggregate
amount of $2,000,000, unless mutually agreed by the parties to revise or cancel,
for projectile rounds that may be produced as part of the Defined Business,
which policy shall name Seller as an “additional insured.”

6.10        Manufacturing Agreement between Seller and PTI. Seller is party to a
Manufacturing Agreement dated as of January 24, 2006 with PTI (the “PTI
Agreement”). Within 24 hours following the Closing, Seller shall send to PTI a
written

 

 

--------------------------------------------------------------------------------




notice, in form and substance mutually acceptable to Buyer and Seller,
indicating that Seller has sold the Defined Business to Buyer. Following the
Closing, Buyer shall produce and sell to Seller at Seller’s contracted sales
price to PTI Spherical Projectiles in order to enable Seller to fulfill its
obligations for purchase orders placed by PTI and accepted by Seller prior to
the Closing Date for which Spherical Projectiles are not included in Seller’s
finished goods inventory at the Closing. Any such finished goods at Closing
shall be retained by Seller at Closing for sale directly to PTI pursuant to the
terms of the PTI Agreement. In addition, following the Closing and until the
earlier of the date on which the PTI Agreement is terminated or assigned to
Buyer, Buyer shall assist Seller in complying with the terms of the PTI
Agreement; provided, however, that the fulfillment of any new orders placed by
PTI following the Closing pursuant to the terms of the PTI Agreement shall be
subject to Buyer’s prior approval. No royalty will be payable to Seller under
the Royalty Agreement with respect to Spherical Projectiles sold by Seller to
PTI out of Seller’s finished goods inventory at the Closing pursuant to the
terms of the PTI Agreement. Notwithstanding the foregoing, in the event the PTI
Agreement is assigned to Buyer or Buyer enters into a new manufacturing or
supply agreement with PTI following the Closing, Seller will be entitled to a
royalty under the Royalty Agreement with respect to Spherical Projectiles
produced and sold by Buyer to PTI. Each of Seller and Executive hereby, jointly
and severally, represents and warrants that it and he has not, and covenants and
agrees that it and he will not, share with or disclose or provide to (whether in
written or verbal form) Buyer, SWAT or any of their respective Affiliates,
officers, directors, employees, consultants, agents or representatives, any
proprietary or confidential information of PTI arising from the PTI Agreement or
otherwise.

6.11        Delivery of Financial Statements. Until the Closing Date, Seller
shall deliver to Buyer, as soon as is reasonably practical (but in no event
later than 30 days following each month-end), unaudited balance sheets and the
related statements of operations for each month-end period since December 31,
2006. Until the Closing Date, SWAT shall deliver to Seller, as soon as is
reasonably practical (but in no event later than 30 days following each
month-end), unaudited balance sheets and the related statements of operations
for each month-end since the date of the SWAT Financial Statements.

Article VII CLOSING CONDITIONS

7.1           Obligation of Seller to Close. The obligation of Seller to close
the transactions contemplated hereby shall be subject to the fulfillment and
satisfaction, prior to or at the Closing, of the following conditions, or the
written waiver thereof by Seller.

(a)           Representations, Warranties and Covenants. The representations and
warranties of Buyer and SWAT contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date. Buyer and SWAT
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
Buyer and SWAT on or prior to the Closing Date.

(b)           No Injunction. No injunction or restraining order shall be in
effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no proceedings for such purpose shall be
pending, and no federal, state, local or foreign statute, rule

 

 

--------------------------------------------------------------------------------




or regulation shall have been enacted which prohibits, restricts or delays the
consummation of the transactions contemplated hereby.

(c)           Approvals. All material governmental and third party approvals,
consents, permits or waivers necessary for the consummation of the transactions
contemplated by this Agreement shall have been obtained.

(d)           Material Adverse Effect. No change having, individually or in the
aggregate, a Material Adverse Effect on the Buyer’s Business since December 31,
2006 shall have occurred.

(e)           Deliveries. Buyer shall have delivered to Seller executed copies
of the following documents: (a) Assignment and Assumption Agreement; (b) Royalty
Agreement, (c) License Agreement, (d) Facilities Agreement, (e) Registration
Rights Agreement, (f) Consulting Agreement and (g) Opinion of Buyer’s Counsel,
and such other documents as Seller or its counsel may reasonably request to
evidence the transactions contemplated hereby.

7.2          Obligation of Buyer to Close. The obligation of Buyer to close the
transactions contemplated hereby shall be subject to the fulfillment and
satisfaction, prior to or at the Closing, of the following conditions, or the
written waiver thereof by Buyer:

(a)           Representations, Warranties and Covenants. The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date. Seller shall have performed
and complied in all material respects with all covenants and agreements required
by this Agreement to be performed or complied with by Seller on or prior to the
Closing Date.

(b)           No Injunction. No injunction or restraining order shall be in
effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no proceedings for such purpose shall be
pending, and no federal, state, local or foreign statute, rule or regulation
shall have been enacted which prohibits, restricts or delays such consummation.

(c)           Approvals. All board of directors, material governmental and third
party approvals, consents, permits or waivers necessary for the consummation of
the transactions contemplated by this Agreement or deemed necessary by Buyer in
its sole discretion shall have been obtained.

(d)           Material Adverse Effect. No change having, individually or in the
aggregate, a Material Adverse Effect on the Defined Business or the Assets since
December 31, 2006 shall have occurred.

(e)           Due Diligence. Buyer shall be satisfied with the results of its
legal, accounting, tax, business, Proprietary Rights, regulatory, personnel and
environmental due diligence investigations in its sole discretion.

(f)           Liens. All Encumbrances on the Assets shall have been released.

 

 

--------------------------------------------------------------------------------




(g)           Audited Financial Statements. Seller shall deliver to Buyer
audited balance sheets and statements of income, operations and cash flows for
the fiscal years ended December 31, 2005 and December 31, 2006 (and any required
interim periods) in accordance with Buyer’s disclosure requirements under Form
8-K of the Exchange Act and in form and substance reasonably satisfactory to
Buyer.

(h)           Deliveries. Seller shall have delivered to Buyer executed copies
of the following documents: (a) Assignment and Assumption Agreement; (b) Bill of
Sale; (c) Royalty Agreement, (d) License Agreement, (e) Facilities Agreement,
(f) Registration Rights Agreement, (g) Seller Key Management Non-Compete
Agreements, (h) Consulting Agreement and (i) Opinion of Seller’s Counsel, and
such other documents as Seller or its counsel may reasonably request to evidence
the transactions contemplated hereby.

Article VIII INDEMNIFICATION

8.1         Indemnification.

(a)           By Buyer. Buyer and SWAT, jointly and severally, shall indemnify,
defend, and hold harmless Seller, and its manager, members, employees,
Affiliates and agents, at all times from and after the Closing Date, against and
in respect of Loss arising from: (i) any breach of any of the representations or
warranties made by Buyer and SWAT in this Agreement (without regard to any
materiality qualification contained in any such representation or warranty); and
(ii) any breach of the covenants and agreements made by Buyer and SWAT in this
Agreement or any of the Buyer Disclosure Schedules or Exhibits hereto delivered
by Buyer in connection with the Closing.

(b)           (i) Buyer and SWAT, jointly and severally, shall also indemnify,
defend and hold harmless Seller, and its manager, members, employees, Affiliates
and agents, at all times from and after the Closing Date, against and in respect
of Losses arising from any claim or action by PTI regarding (A) Buyer’s purchase
of the Assets from Seller, (B) the Product’s infringement upon any patent,
copyright, trade secret, trademark, mask work right or other proprietary right
of PTI; and (C) Seller’s production of projectiles for FN Herstal, S.A. and
their infringement upon any patent, copyright, trade secret, trademark, mask
work right or other right of PTI.

(ii) Notwithstanding the foregoing, in the event that PTI prevails on the merits
in litigation against Seller regarding Seller’s production of projectiles for FN
Herstal, S.A. and their infringement upon any patent, copyright, trade secret,
trademark, mask work right or other right of PTI; then in that event, Seller and
not Buyer or SWAT shall be solely responsible for any damage awards payable to
PTI in connection with the FN Herstal projectiles.

(c)           By Seller. Seller shall indemnify and hold harmless Buyer, SWAT
and their respective officers, employees, Affiliates and agents, at all times
from and after the Closing Date, against and in respect of Losses arising from
or relating to: (i) any breach of any of the representations or warranties made
by Seller in this Agreement (without regard to any materiality qualification
contained in any such representation or warranty); (ii) any breach of the
covenants and agreements made by Seller in this Agreement or any of the
Disclosure Schedules or Exhibits

 

 

--------------------------------------------------------------------------------




hereto delivered by Seller in connection with the Closing; (iii) except as set
forth in Section 8.1(b), the operation of the Seller’s Business or the ownership
of the Asset prior to the Closing Date; and (iv) any Excluded Assets and
Liabilities.

8.2           Limitations of Indemnity. Notwithstanding the foregoing, (a) no
amounts shall be payable under Sections 8.1(a), 8.1(b) or 8.1(c) of this
Agreement unless and until the aggregate amount otherwise payable in the absence
of this clause exceeds $50,000, in which event all such amounts in excess of
such $50,000 shall be due and payable, (b) neither Buyer, on the one hand, nor
Seller or SWAT, collectively and on the other hand, shall be liable for payments
of indemnification under Sections 8.1(a), 8.1(b) or 8.1(c) in an aggregate
amount greater than $1,000,000, and (c) no claim for indemnification under
Sections 8.1(a) or 8.1(c) shall first be asserted later than 12 months after the
Closing Date; provided, however, that, notwithstanding anything contained herein
to the contrary, the limitations on the indemnification obligations of the
parties hereto contained in this Section 8.2 shall not apply with respect to
Losses arising under (i) fraud or fraud in the inducement, (ii) the intentional
breach of any representation, warranty, covenant or agreement contained herein
or (iii) any breach of the representations, warranties and covenants contained
in Section 8.1(b)(ii) (damage awards payable by Seller to PTI).

8.3           Indemnification Procedures - Third Party Claims.

(a)           The rights and obligations of a party claiming a right of
indemnification hereunder (each an “Indemnitee”) from a party to this Agreement
(each an “Indemnitor”) in any way relating to a third party claim shall be
governed by the following provisions of this Section 8.3:

(i)            The Indemnitee shall give prompt written notice to the Indemnitor
of the commencement of any claim, action suit or proceeding, or any threat
thereof, or any state of facts which Indemnitee determines will give rise to a
claim by the Indemnitee against the Indemnitor based on the indemnity agreements
contained in this Agreement setting forth, in reasonable detail, the nature and
basis of the claim and the amount thereof, to the extent known, and any other
relevant information in the possession of the Indemnitee (a “Notice of Claim”).
The Notice of Claim shall be accompanied by any relevant documents in the
possession of the Indemnitee relating to the claim (such as copies of any
summons, complaint or pleading which may have been served and, or any written
demand or document evidencing the same). No failure to give a Notice of Claim
shall affect, limit or reduce the indemnification obligations of an Indemnitor
hereunder, except to the extent such failure actually prejudices such
Indemnitor’s ability successfully to defend the claim, action, suit or
proceeding giving rise to the indemnification claim.

(ii)           In the event that an Indemnitee furnishes an Indemnitor with a
Notice of Claim, then upon the written acknowledgment by the Indemnitor given to
the Indemnitee within 30 days of receipt of the Notice of Claim, stating that
the Indemnitor is undertaking and will prosecute the defense of the claim under
such indemnity agreements and confirming that as between the Indemnitor and the
Indemnitee, the claim covered by the Notice of Claim is subject to this Article
VIII and that the Indemnitor will be able to pay the full amount of potential
liability in connection with any such claim (including, without limitation, any
action,

 

 

--------------------------------------------------------------------------------




suit or proceeding and all proceedings on appeal or other review which counsel
for the Indemnitee may reasonably consider appropriate) (an “Indemnification
Acknowledgment”), then the claim covered by the Notice of Claim may be defended
by the Indemnitor, at the sole cost and expense of the Indemnitor; provided,
however, that the Indemnitee is authorized to file any motion, answer or other
pleading that may be reasonably necessary or appropriate to protect its
interests during such 30-day period. The delivery of an Indemnification
Acknowledgment shall not preclude Indemnitor’s subsequent right to deny
indemnification and Indemnitor’s right to reimbursement of all costs of any
nature incurred, if it is ultimately determined that such claim was not
indemnifiable by Indemnitor. However, in the event the Indemnitor does not
furnish an Indemnification Acknowledgment to the Indemnitee or does not offer
reasonable assurances to the Indemnitee as to Indemnitor’s financial capacity to
satisfy any final judgment or settlement, the Indemnitee may, upon written
notice to the Indemnitor, assume the defense (with legal counsel chosen by the
Indemnitee) and dispose of the claim, at the sole cost and expense of the
Indemnitor. Notwithstanding receipt of an Indemnification Acknowledgment, the
Indemnitee shall have the right to employ its own counsel in respect of any such
claim, action, suit or proceeding, but the fees and expenses of such counsel
shall be at the Indemnitee’s own cost and expense, unless (A) the employment of
such counsel and the payment of such fees and expenses shall have been
specifically authorized by the Indemnitor in connection with the defense of such
claim, action, suit or proceeding, or (B) the Indemnitee shall have reasonably
concluded based upon a written opinion of counsel that there may be specific
defenses available to the Indemnitee which are different from or in addition to
those available to the Indemnitor in which case the costs and expenses incurred
by the Indemnitee shall be borne by the Indemnitor.

(iii)         The Indemnitee or the Indemnitor, as the case may be, who is
controlling the defense of the claim, action, suit or proceeding, shall keep the
other fully informed of such claim, action, suit or proceeding at all stages
thereof, whether or not such party is represented by counsel. The parties hereto
agree to render to each other such assistance as they may reasonably require of
each other in order to ensure the proper and adequate defense of any such claim,
action, suit or proceeding. Subject to the Indemnitor furnishing the Indemnitee
with an Indemnification Acknowledgment in accordance with Section 8.3(a)(ii),
the Indemnitee shall cooperate with the Indemnitor and provide such assistance,
at the sole cost and expense of the Indemnitor, as the Indemnitor may reasonably
request in connection with the defense of any such claim, action, suit or
proceeding, including, but not limited to, providing the Indemnitor with access
to and use of all relevant corporate records and making available its officers
and employees for depositions, pre-trial discovery and as witnesses at trial, if
required. In requesting any such cooperation, the Indemnitor shall have due
regard for, and attempt to not be disruptive of, the business and day-to-day
operations of the Indemnitee and shall follow the requests of the Indemnitee
regarding any documents or instruments which the Indemnitee believes should be
given confidential treatment.

(b)           The Indemnitor shall not make or enter into any settlement of any
claim, action, suit or proceeding which Indemnitor has undertaken to defend,
without the Indemnitee’s prior written consent (which consent shall not be
unreasonably withheld or delayed)), unless there is no obligation, directly or
indirectly, on the part of the Indemnitee to contribute to any portion of the
payment for any of the Losses, the Indemnitee receives a general and
unconditional release with respect to the claim (in form, substance and scope
reasonably acceptable to the Indemnitee), there is no finding or admission of
any violation of law by, or

 

 

--------------------------------------------------------------------------------




effect on any other claim that may be made against the Indemnitee and, in the
reasonable judgment of the Indemnitee, the relief granted in connection
therewith is not likely to have a Material Adverse Effect on the Indemnitee or
the Indemnitee’s reputation or prospects.

(c)           Any claim for indemnification that may be made under more than one
subsection under Section 8.1 may be made under the subsection that the claiming
party may elect in its sole discretion, notwithstanding that such claim may be
made under more than one subsection.

 

8.4

Indemnification Procedures - Other Claims, Indemnification Generally.

(a)           A claim for indemnification for any matter not relating to a Third
Party Claim may be asserted by giving reasonable notice directly by the
Indemnitee to the Indemnitor. The Indemnitee shall afford the Indemnitor access
to all relevant corporate records and other information in its possession
relating thereto.

(b)           If any a party becomes obligated to indemnify another party with
respect to any claim for indemnification hereunder and the amount of liability
with respect thereto shall have been finally determined in accordance with this
Article VIII, the Indemnitor shall pay such amount to the Indemnitee in
immediately available funds within ten days following written demand by the
Indemnitee. The Indemnitor shall not be obligated to pay any amount under this
Article VIII until such final determination.

8.5           Exclusive Remedy. The provisions for indemnification set forth in
this Article VIII are the exclusive remedies of Seller, Buyer and SWAT arising
out of or in connection with this Agreement, and shall be in lieu of any rights
under contract, tort, equity or otherwise (other than claims based on actual
fraud or intentional breach of this Agreement).

Article IX MISCELLANEOUS

9.1           Termination. Anything herein to the contrary notwithstanding, this
Agreement may be terminated at any time prior to the Closing Date (a) by mutual
written consent of Seller and Buyer, (b) by Seller or Buyer if for any reason
the Closing shall not have occurred on or before 14 days following Buyer’s
receipt of the audited financial statements required to be delivered by Seller
pursuant to Section 7.2(g), (c) by Buyer in the event it is not satisfied with
the results of its due diligence investigations, in its sole discretion, or (d)
by Seller or Buyer in the event that a condition to the terminating party’s
obligations to close the transactions contemplated by this Agreement shall
become incapable of satisfaction; provided, however, that no party shall be
entitled to terminate this Agreement in the event that the failure of the
Closing to occur or any condition to Closing to be satisfied shall be
attributable to such party’s willful breach of this Agreement.

9.2           Entire Agreement. This Agreement and the Disclosure Schedules and
Exhibits delivered in connection herewith constitute the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all other
agreements between the parties. The representations, warranties, covenants and
agreements set forth in this Agreement and in any of the Disclosure Schedules or
Exhibits delivered pursuant hereto constitute all the representations,
warranties, covenants and agreements of the parties hereto and upon which the
parties have

 

 

--------------------------------------------------------------------------------




relied, and except as specifically provided herein, no change, modification,
amendment, addition or termination of this Agreement or any part thereof shall
be valid unless in writing and signed by or on behalf of the party to be charged
therewith.

9.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be given or made pursuant to any of the provisions of
this Agreement shall be deemed to have been duly given or made for all purposes
if (i) hand delivered, (ii) sent by a nationally recognized overnight courier
for next business day delivery or (iii) sent by telephone facsimile transmission
(with prompt oral confirmation of receipt) as follows:

If to Seller:

 

Perfect Circle Projectiles, LLC

28101 Ballard Drive, Unit C

Lake Forest, Illinois 60045

Attention: Gary E. Gibson

Fax No.: (847) 367-8980

 

with a copy to:

 

Shadle & Associates, Ltd.

1019 W. Wise Road, Suite 200

Schaumburg, Illinois 60193

Attention: Ronald E. Shadle

Fax No.: (847) 891-3176

 

If to Buyer or SWAT:

 

PCP Acquisition, Inc. / Security With Advanced Technology, Inc.

10855 Dover Street, Suite 1100

Westminster, Colorado 80021

Attention: Scott Sutton

Fax No.: (303) 439-0414

 

with a copy to:

 

Brownstein Hyatt & Farber, P.C.

410 Seventeenth Street, 22nd Floor

Denver, Colorado 80202

Attention: Adam J. Agron

Fax No.: (303) 223-1111

 

or at such other address as any party may specify by notice given to the other
party in accordance with this Section 9.3. The date of giving of any such notice
shall be the date of hand delivery, the business day sent by telephone
facsimile, and the day after delivery to the overnight courier service.

 

 

--------------------------------------------------------------------------------






9.4           Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended and the terms hereof may be waived only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance.

9.5           Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.

9.6           Choice of Law. This Agreement shall be governed by, and construed
in accordance with the internal laws of the State of Delaware, without reference
to the choice of law or conflicts of law principles thereof.

9.7           WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

9.8           Assignment. This Agreement shall be binding upon, and inure to the
benefit of, the parties and their respective heirs, administrators, successors
and permitted assigns. Neither this Agreement nor any rights or obligations
hereunder shall be assignable by any party hereto; provided, however, that Buyer
may assign this Agreement and its rights hereunder to an Affiliate of Buyer
prior to the Closing and to any successor to Buyer’s Business (whether by sale,
merger, operation of law or otherwise) following the Closing.

9.9           Negotiated Agreement. The parties hereby acknowledge that the
terms and language of this Agreement were the result of negotiations among the
parties and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any particular party. Any controversy
over construction of this Agreement shall be decided without regard to events of
authorship or negotiation.

9.10        Further Assurances. From time to time after the Closing, each party
will timely execute and deliver to the other such instruments of sale, transfer,
conveyance, assignment and delivery, and such consents, assurances, powers of
attorney and other instruments as may be reasonably requested by such party or
its counsel in order to vest in Seller all right, title and interest in SWAT
Common Stock and otherwise in order to carry out the purpose and intent of this
Agreement.

9.11        Expenses. Each of Seller, Buyer and SWAT shall bear all of its own
expenses in connection with the execution, delivery and performance of this
Agreement and the transactions contemplated hereby, including without limitation
all fees and expenses of its agents, brokers, representatives, counsel and
accountants; provided, however, that (a) Buyer shall pay the costs associated
with the completion of the audit of Seller’s financial statements and (b) if the
transactions contemplated by this Agreement are not consummated, the costs
associated with the completion of the audit of Seller’s financial statements
shall be split equally between Seller and Buyer.

 

 

--------------------------------------------------------------------------------




9.12      Arbitration .

(a)           All disputes and controversies of every kind and nature between
the parties hereto arising out of or in connection with this Agreement or any of
the related agreements including but not limited to those attached hereto as
Exhibits, as to the existence, construction, validity, interpretation or
meaning, performance, non-performance, enforcement, operation, breach,
continuance, or termination thereof shall be submitted to arbitration pursuant
to the following procedure:

 

 

(i)

Either party may demand arbitration after a controversy arises, which
arbitration shall be submitted to, and conducted under the auspices of the
American Arbitration Association, by a panel of three (3) arbitrators, one of
whom shall be selected by Buyer, one of whom shall be selected by Seller and the
third shall be selected by the arbitrators selected by Buyer and Seller..

 

 

(ii)

Each party shall bear its own arbitration costs and expenses.

 

 

(iii)

The arbitration hearing shall be held at Chicago, Illinois, pursuant to the
commercial arbitration rules and procedures of the American Arbitration
Association, which are incorporated by reference herein, and the law of evidence
of the State of Delaware shall govern the presentation of evidence therein.

 

 

(iv)

An award rendered by the arbitrator(s) appointed pursuant to this Agreement
shall be final and binding on all parties to the proceeding, and judgment on
such award may be entered by any court, state or federal, having jurisdiction.

 

b)

The parties stipulate that the provisions hereof shall be a complete defense to
any suit, action, or proceeding in any court or before any administrative
tribunal with respect to any controversy or dispute arising during the period of
this agreement and which is arbitrable as herein set forth. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.

 

c)

Nothing herein contained shall be deemed to give the arbitrators any authority,
power, or right to alter, change, amend, modify, add to, or subtract from any of
the provisions of this Agreement.

 

d)

The arbitrators shall not be authorized to award punitive or consequential
damages. Nothing in this Section shall prohibit any party hereto from
instituting litigation to enforce any final judgment, award or determination of
the arbitration.

 

* * * * * * * *

 

 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SELLER:

 

PERFECT CIRCLE PROJECTILES, LLC

 

 

By:

/s/ Gary E. Gibson    

Gary E. Gibson

Manager

 

EXECUTIVE:

 

 

/s/ Gary E. Gibson    
Gary E. Gibson

 

BUYER:

 

PCP ACQUISITION, INC.

 

 

By:

/s/ Jeffrey G. McGonegal     

Jeffrey G. McGonegal

Chief Financial Officer

 

SWAT:

 

SECURITY WITH ADVANCED TECHNOLOGY, INC.

 

 

By:

/s/ Jeffrey G. McGonegal    

Jeffrey G. McGonegal

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------




SCHEDULE A

 

BUYER DISCLOSURE SCHEDULES

 

 

1.

Section 4.3 – Capitalization of SWAT:

 

Preferred stock, no par value, 5,000,000 shares authorized;

2,709,151 Series A shares issued and outstanding (Includes Convertible Notes)

Common stock, no par value, 30,000,000 shares authorized;

5,582,820 shares issued and outstanding

Common stock purchase options and warrants
outstanding from Employee  Options  and  Rights
              from  Offerings for a total of approximately 13,456,000 shares
issuable at an
              average  of  $6.38.

         

 

 

2.

Section 4.4 – Litigation – SWAT and its subsidiaries are involved with the
following litigation or threatened litigation:

 

a.

PepperBall Technologies, Inc. has filed suit against SWAT and its subsidiaries
as is disclosed in SWAT’s public filings with the Securities and Exchange
Commission.

 

b.

In connection with certain ShiftWatch products purchased from a Canadian
manufacturer, SWAT experienced significant product failures, a majority of which
have been determined to be caused by the manufacturer’s hardware issues. SWAT
has sent demand letters to the manufacturer for refunds of the purchase price
paid and a credit for all unpaid amounts, among other demands. The manufacturer
has responded with threats of suing for non-payment among other demands.

 

3.

Section 4.6 –SWAT has determined and disclosed on a Form 8-K, filed on June 29,
2007, that as a result of certain adjustments made in connection with the year
end audit, SWAT’s Forms 10-QSB for the periods ended June 30, 2006 and September
30, 2006 will be revised to report the results on a consistent basis with the
amounts as finalized and previously reported for the year ended December 31,
2006.

 

 

 

--------------------------------------------------------------------------------




SCHEDULE B

 

SELLER DISCLOSURE SCHEDULES

 

1.             Capitalization of Seller: Gary Gibson (80%); Roy Urban (5%); Ron
Urban (5%); and Thomas G. Kotsiopoulos (10%).

 

2.             Contracts: Contract and outstanding purchase orders with PTI to
manufacture goods.

 

3.             Litigation: Suit pending between PTI and SWAT including claims of
patent infringement.

 

4.             Affiliate Interests: PC IP GROUP, LLC, an Affiliate of Seller,
owns patents and rights related to the Defined Business (all of which patents
and rights are being assigned to Buyer pursuant to the terms of the Assignment
and Assumption Agreement). The members of PC IP GROUP, LLC are the same as those
for the Seller.

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE C

 

SELLER FINANCIAL STATEMENTS

 

See attached.

 

 

 

--------------------------------------------------------------------------------




SCHEDULE D

 

ASSETS

 

Patents

 

US Patent

5,254,379

PC IP Group, LLC

US Patent

5,639,526

PC IP Group, LLC

 

France

0609298

Perfect Circle Projectiles, LLC

Germany

69212332.6

Perfect Circle Projectiles, LLC

Great Britain

0609298

Perfect Circle Projectiles, LLC

Hong Kong

1015867

Perfect Circle Projectiles, LLC

Japan

35-79065

Perfect Circle Projectiles, LLC

 

Defined Assets - Product Rights

 

Product Rights  

 

The product rights (“Products”) being acquired by SWAT shall include any
“Spherical Projectile” filled with any substance on an exclusive basis intended
for “Tactical Use” and on a non-exclusive basis intended for “Animal Deterrent
Use”, each such use as defined below. Excluded in all cases shall be any
spherical projectiles, whose rights PCP has granted to FNH and as those rights
are defined in such FNH agreement, for so long as such right remains committed.
Such FNH excluded rights are spherical projectiles that are both; of a size
between .65 to .70 inches in diameter (caliber) and with a weight in excess of 6
grams.

 

SWAT’s end users are expected to include, but are not limited to, government and
municipal organizations, military, public or private law enforcement, patrol
and/or guard services, private citizens and individual security personnel.
SWAT’s territory rights to market products are worldwide, for such users.

 

Non-competing Products

 

If PCP intends to sell any spherical projectile into any new market (not listed
below), PCP will notify SWAT of its intentions as early as possible, but prior
to entering into any agreements to distribute, or any direct offers to sell to
the end users. At the time of notification, PCP and SWAT will establish if the
new product falls under the description of SWAT’s product rights. If the two
parties can not come to an agreement as to whether the new projectile and or
application should fall under the product rights that SWAT has purchased, then
the dispute shall go to binding arbitration for a final decision. If it is
decided that it does not fall under SWAT’s existing product rights, then SWAT
will have an opportunity to make the case that the new application and/or
projectile should be added to SWAT’s product rights. PCP shall make the final
decision if this new product should be distributed by SWAT. Should PCP decide
that it wishes SWAT to distribute this new application and/or projectile, the
details would be negotiated on a case-by-case basis.

 

 

--------------------------------------------------------------------------------






Spherical projectiles currently manufactured or under development by PCP that do
not compete with the product rights being transferred to SWAT include, but are
not limited to, the following:

 

 

1.

Movie and TV special effects projectiles.

 

2.

Rodent and insect control.

 

3.

Fire retardants.

 

4.

Educational displays.

 

5.

Animal marking.

 

6.

Animal contraceptives.

 

7.

Animal repellent (except as provided for above).

 

8.

Animal scents.

 

9.

Tree marking, both covert and overt.

 

10.

Recreational paintball applications.

 

Definitions

 

“Tactical Use” means an attempt to change, influence or monitor the behavior of
a hostile or potentially hostile person or group. To discourage a hostile or
potentially hostile person or group from starting, or continuing undesirable
activities. An attempt to restrict access of a person or group to or from an
area. Included would be training and preparations for conflict, actual
conflicts, or deterrent engagements.

 

“Animal Deterrent Use” means self-protection by a user of the product against an
animal or as protection of an animal against another animal by a pet-owner.

 

“Spherical Projectile” means a projectile substantially in the shape of a
sphere.

 

Equipment Being Acquired

 

Equipment and accessories being acquired by SWAT are generally described and
pictured below. No additional equipment or assets being acquired, except as
specifically listed herein.

 

 

 

--------------------------------------------------------------------------------






[img1.jpg]


 

Two highly customized Bantom injection molding machines SN# M1056 and M1057.

 

[img2.jpg]


 

One fully automated machine that fills and seals the spherical powder filled
projectiles, including all accessories, components and spare parts specifically
for this machine.

 

 

Note: This list of Equipment specifically does not include all air compression
systems, chillers and other components that are used by and shared with other
equipment.

 

 

 

--------------------------------------------------------------------------------




SCHEDULE E

 

ALLOCATION OF PURCHASE PRICE

 

 

 

 

A. Proceeds allocated to equipment and accessories:

$65,000

 

B. Proceeds allocated to patents and intangible assets:

Balance of Purchase Price

 

 

 

 

--------------------------------------------------------------------------------